UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2262



ENQUE SHIFERAW,

                                                        Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-343-175)


Submitted:   May 3, 2004                   Decided:   June 10, 2004


Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, David V.
Bernal, Assistant Director, Russell J.E. Verby, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Enque   Shiferaw,   a   native     and   citizen   of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen removal proceedings.

We have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Shiferaw’s motion to

reopen.    See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S.

314, 323-24 (1992).     Accordingly, we deny the petition for review

on the reasoning of the Board.       See In re: Shiferaw, No. A78-343-

175 (BIA    Sept. 23, 2003).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not    aid   the

decisional process.

                                                           PETITION DENIED




                                    - 2 -